Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP §§ 608.01(o). Correction of the following is required: Claim 7 recites the limitation, “wherein the prior outgoing communication in the second communication mode while engaged in the current activity was sent to an additional user of the second computing device, the additional user being in addition to the user of the first computing device“. The Examiner was unable to find support for this limitation in the specification. Please correct or point specifically to the portions of the specification that include this limitation.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  after claim 1, line 17, which reads, “and the outgoing communication being sent to at least the second computing device;” please add the word, “and.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 7, claim 7 recites, “wherein the prior outgoing communication in the second communication mode while engaged in the current activity was sent to an additional user of the second computing device, the additional user being in addition to the user of the first computing device.” The examiner was unable to find support for “wherein the prior outgoing communication … was sent to an additional user… the additional user being in addition to the user of the first computing device….” in the specification. Please correct or point specifically to the portions of the specification that include these limitations. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, claim 7 recites, “wherein the prior outgoing communication in the second communication mode while engaged in the current activity was sent to an additional user of the second computing device, the additional user being in addition to the user of the first computing device.” It is unclear what is meant by “wherein the prior outgoing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0211695 A1 to STEINMETZ et al. in view of US 2013/0041957 A1 to DAVENPORT et al.
Regarding Claim 1, Steinmetz discloses A computer-implemented method, comprising: detecting, by a first computing device, an incoming communication, the incoming communication being received from a second computing device via a first communication mode that defines a first communication protocol for communication between the first and second computing device (Fig 3 -- communication between mobile users 310 and 320; para 0041 -- gamma calls beta on user device; para 0042 -- communication between gamma and beta);
determining, by the first computing device and based on sensor data generated by the first computing device, one or more contextual features, wherein the one or more contextual features include at least a current state of the user of the first computing device (para 0039 -- user’s current context state (driving, for example)); 
identifying, by the first computing device, a second communication mode that is available for communication between the first and second computing devices, the second communication mode defining a different second communication protocol for communication between the first and second computing devices (para 0039 -- sends text (second communication mode) to user that is calling (first communication mode)); 
determining, by the first computing device and based on the current state of the user of the first computing device, an outgoing communication in the second communication mode, the outgoing communication being responsive to the incoming communication, and the outgoing communication being sent to at least the second computing device (para 0039 -- send text message indicating user is driving or in meeting, in response to the incoming call);  
Although Steinmetz does not specifically disclose provide a suggestion that an outgoing communication should be sent in the second communication mode, the outgoing communication being responsive to the incoming communication, and the outgoing communication being sent to at least the second computing device; providing, by the first computing device, and via a user interface of the first computing device, the suggestion that the outgoing communication should be sent in the second communication mode, these limitations are considered obvious over Davenport.
In particular, Davenport discloses provide a suggestion that an outgoing communication should be sent in the second communication mode, the outgoing communication being responsive to the incoming communication, and the (Fig. 3 -- 305, 315, 320 (after receiving message, determining best method to deliver message; Fig. 4 depicting received messages and then different methods to respond); 
providing, by the first computing device, and via a user interface of the first computing device, the suggestion that the outgoing communication should be sent in the second communication mode (Fig. 4 and 5 -- user interface; para 0060 -- visual indicators suggesting different types of messaging).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Steinmetz to include providing a second communication mode as disclosed by Davenport, because such limitations allow users to be provided with the best mode of communication, thereby reducing delays between senders and recipients (see Davenport, para 0002). Such limitations provide efficiency for users and also allow efficient use of communication networks.
Regarding Claim 2, Steinmetz and Davenport disclose The computer-implemented method of claim 1. Steinmetz further discloses wherein the sensor data is accelerometer data generated by an accelerometer of the first computing device (para 0045 -- accelerometer 420), wherein the current state of the user of the first computing device is indicative of a current activity of the user, and wherein determining the one or more contextual features comprises: determining, by the first computing device and based on the accelerometer data of the accelerometer, the current activity of the user (para 0039 -- user’s state may be driving).  
Regarding Claim 3, Steinmetz and Davenport disclose the computer-implemented method of claim 2. Davenport further discloses wherein determining the current activity of the user is further based on one or more currently active software applications of the first computing device (para 0030 -- selects communication channel based on type of interface user is utilizing).  
Regarding Claim 4, Steinmetz and Davenport disclose the computer-implemented method of claim 3. Steinmetz further discloses wherein the current activity of the user includes: jogging, running, riding a bicycle, riding in a vehicle, or driving (para 0039 -- driving).  
Regarding Claim 5, Steinmetz and Davenport disclose the computer-implemented method of claim 1. Steinmetz further discloses wherein the first communication mode is a text-based communication mode (para 0035 -- can switch from text to video or vice versa), and wherein the second communication mode is an audio-based or audio/visual-based communication mode (para 0035 -- can switch from text to video or vice versa).
Davenport further discloses wherein determining to provide the suggestion that the outgoing communication should be sent in the second communication mode is further based on: analyzing text of the incoming communication to determine a length of the text of the incoming communication; and determining, based on the length of the text of the incoming communication, to provide the suggestion that the outgoing communication should be sent in (para 0041 -- message length is considered when determining best way to communicate).

Claims 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz in view of Davenport, and further in view of US 2013/0078911 A1 to LEVIEN et al.
Regarding Claim 6, Steinmetz and Davenport disclose the computer-implemented method of claim 1. Although neither specifically discloses wherein determining to provide the suggestion that the outgoing communication should be sent in the second communication mode is further based on determining the user sent a prior outgoing communication in the second communication mode while engaged in the current activity responsive to receiving a prior incoming message in the first communication mode, these limitations are considered obvious over Levien.
In particular, Levien discloses determining to provide the suggestion that the outgoing communication should be sent in the second communication mode is further based on determining the user sent a prior outgoing communication in the second communication mode while engaged in the current activity responsive to receiving a prior incoming message in the first communication mode (para 0160 -- responsive to previous request or stored setting; para 0161 -- can provide settings for future communications; also see para 0164).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art, to modify the method of Steinmetz and Davenport to include taking action on a communication based on previous interactions, because such limitations are well known in the art and commonly used to pre-set interactions between devices. Such limitations allow interactions to be automated, thereby increasing efficiency for subscriber devices.
Regarding Claim 7, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 6. Davenport further discloses wherein the prior outgoing communication in the second communication mode while (para 0015).  
Regarding Claim 8, Steinmetz and Davenport disclose The computer-implemented method of claim 1. Although neither specifically discloses wherein providing the suggestion that the outgoing communication should be sent in the second communication mode comprises:    providing, via the user interface of the first computing device, a pop-up menu including at least one graphical element that, when selected, initiates the outgoing communication in the second communication mode, these limitations are considered obvious over Levien.
In particular, Levien discloses providing the suggestion that the outgoing communication should be sent in the second communication mode comprises:    providing, via the user interface of the first computing device, a pop-up menu including at least one graphical element that, when selected, initiates the outgoing communication in the second communication mode (Fig. 3F, para 0059 and 0060 -- pop-up menu with communication options).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method Steinmetz and Davenport to include a menu for option selections, because such limitations are notoriously well known and commonly used to provide a user with options. Such limitations allow a user to select available options in order to create efficiencies for the consumer and a customized experience.
Regarding Claim 9, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 8. Steinmetz further discloses wherein the first communication mode is a text-based communication mode, wherein the second communication mode is an audio-based or audio/visual-based communication mode (para 0035 -- can switch from text to video or vice versa), and further comprising: 
receiving, via the user interface of the first computing device, a selection of the at least one graphical element (para 0044 -- user interface communicates prompts, menus, etc.); and
wherein initiating the outgoing communication in the second communication mode comprises initiating an audio-based or audio/visual-based communication between the first computing device and the second computing device (para 0024 -- video call; para 0034 -- video/audio calls). 
Regarding Claim 10, Steinmetz discloses A computer-implemented method, comprising: detecting, by a first computing device, an incoming communication, the incoming communication being received from a second computing (Fig 3 -- communication between mobile users 310 and 320; para 0041 -- gamma calls beta on user device; para 0042 -- communication between gamma and beta); 
determining, by the first computing device and based on sensor data generated by the first computing device, one or more contextual features (para 0039 -- user’s current context state (driving, for example)), 
identifying, by the first computing device, a second communication mode that is available for communication between the first and second computing devices, the second communication mode defining a different second communication protocol for communication between the first and second computing devices (para 0039 -- sends text (second communication mode) to user that is calling (first communication mode)); 
determining, by the first computing device, outgoing communication should be sent in the second communication mode, the outgoing communication being responsive to the incoming communication, and the outgoing communication being sent to at least the second computing device (para 0039 -- send text message indicating user is driving or in meeting, in response to the incoming call).
Although Steinmetz does not specifically disclose to provide a suggestion that an outgoing communication should be sent in the second communication mode and providing, by the first computing device, and via a user interface of the first computing device, the suggestion that the outgoing communication should be sent in the second communication mode, these limitations are considered obvious over Davenport.
In particular, Davenport discloses provide a suggestion that an outgoing communication should be sent in the second communication mode (Fig. 3 -- 305, 315, 320 (after receiving message, determining best method to deliver message; Fig. 4 depicting received messages and then different methods to respond); and 
providing, by the first computing device, and via a user interface of the first computing device, the suggestion that the outgoing communication should be sent in the second communication mode (Fig. 4 and 5 -- user interface; para 0060 -- visual indicators suggesting different types of messaging).
Although neither specifically discloses wherein the one or more contextual features include at least an ambient noise in an environment of the user of the first computing device, these limitations are considered obvious over Levien. 
(para 0059 -- noisy environment; para 0092 -- can switch to text output and voice input if noisy environment).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Steinmetz and Davenport to include switching communication modes based on ambient noise, because such limitations are notoriously well known in the art and commonly used to allow a more appropriate form of communication, such as texting to be used, when surrounding noise levels are too loud for a user to be able to communicate via video or voice call.
Regarding Claim 11, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 10. Levien further discloses wherein the sensor data is audio data generated by one or more microphones of the first computing device (para 0092 -- microphone).
Regarding Claim 12, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 10. Steinmetz further discloses wherein the first communication mode is an audio-based or audio/visual-based communication mode (para 0024 -- video call; para 0034 -- video/audio calls), 
wherein the second communication mode is a text-based communication mode (para 0035 -- can switch from text to video or vice versa), and 
wherein determining to provide the suggestion that the outgoing communication should be sent in the second communication mode is further based on: analyzing audio of the incoming communication to determine a level of the ambient noise in the environment of the user of the computing device; and determining, based on the level of the ambient noise in the environment, to provide the suggestion that the outgoing communication should be sent in the text-based communication mode (para 0059 -- noisy environment; para 0092 -- can switch to text output and voice input if noisy environment).
Regarding Claim 13, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 12. Levien further discloses wherein determining to provide the suggestion that the outgoing communication should be sent in the text-based communication mode is further based on the level of the ambient noise in the environment satisfying a threshold (para 0094 -- communication modality based on ambient noise level (i.e. threshold)).  
Regarding Claim 14, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 10. Levien further discloses wherein providing the suggestion that the outgoing communication should be sent in the second communication mode comprises: providing, via the user interface of the first computing device, a pop-up menu including at least one graphical element that, when selected, initiates the outgoing communication in the second communication mode (Fig. 3F, para 0059 and 0060 -- pop-up menu with communication options).  
Regarding Claim 15, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 14. Steinmetz further discloses wherein the first communication mode is an audio-based or audio/visual-based communication mode, wherein the second communication mode is a text-based communication mode (para 0035 -- can switch from text to video or vice versa), 
and further comprising: 21Attorney Docket No. ZS202-20604 receiving, via the user interface of the first computing device, a selection of the at least one graphical element  (para 0044 -- user interface communicates prompts, menus, etc.).
Levin further discloses wherein initiating the outgoing communication in the second communication mode comprises initiating a text-based communication between the first computing device and the second computing device (para 0059 -- noisy environment; para 0092 -- can switch to text output and voice input if noisy environment).  
Regarding Claim 16, Steinmetz, Davenport, and Levien disclose the computer-implemented method of claim 10. Steinmetz further discloses wherein the first communication mode is an audio-based or audio/visual-based communication mode (para 0024 -- video call; para 0034 -- video/audio calls), 
wherein the second communication mode is a text-based communication mode (para 0035 -- can switch from text to video or vice versa). 
Levien further discloses wherein determining to provide the suggestion that the outgoing communication should be sent in the second communication mode is further based on: generating, by the first computing device, a transcription corresponding to the incoming message; and determining, based on the transcription corresponding to the incoming message, to provide the suggestion that the outgoing communication should be sent in the text-based communication mode (para 0060 -- Multiple communication modality options including Incoming Text-Outgoing Voice, Incoming Voice-Outgoing Text, etc.).
Regarding Claim 17, Steinmetz discloses A computer-implemented method, comprising: detecting, by a first computing device, an incoming communication, the incoming communication being received from a second computing device via a first communication mode that defines a first communication protocol for communication between the first and second computing device (Fig 3 -- communication between mobile users 310 and 320; para 0041 -- gamma calls beta on user device; para 0042 -- communication between gamma and beta); 
determining, by the first computing device and based on sensor data generated by the first computing device, one or more contextual features, wherein the one or more contextual features include a current state of the user of the first computing device (para 0039 -- user’s current context state (driving, for example)); 
identifying, by the first computing device, a second communication mode that is available for communication between the first and second computing devices, the second communication mode defining a different second communication protocol for communication between the first and second computing devices (para 0039 -- sends text (second communication mode) to user that is calling (first communication mode));  22Attorney Docket No. ZS202-20604 
determining, by the first computing device and based on the current state of the user of the first computing device, to provide an outgoing communication should be sent in the second communication mode, the outgoing communication being responsive to the incoming communication, and the outgoing communication being sent to at least the second computing device (para 0039 -- send text message indicating user is driving or in meeting, in response to the incoming call).
Although Steinmetz does not specifically disclose determining, by the first computing device and based on the current state of the user of the first computing device and the ambient noise in the environment of the user of the first computing device, to provide a suggestion that an outgoing communication should be sent in the second communication mode, and an ambient noise in an environment of the user of the first computing device; providing, by the first computing device, and via a user interface of the first computing device, the suggestion that the outgoing communication should be sent in the second communication mode, these limitations are considered obvious over Davenport.
In particular, Davenport discloses determining, by the first computing device and based on the current state of the user of the first computing device of the first computing device, to provide a suggestion that an outgoing (Fig. 3 -- 305, 315, 320 (after receiving message, determining best method to deliver message; Fig. 4 depicting received messages and then different methods to respond);
providing, by the first computing device, and via a user interface of the first computing device, the suggestion that the outgoing communication should be sent in the second communication mode (Fig. 4 and 5 -- user interface; para 0060 -- visual indicators suggesting different types of messaging).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Steinmetz to include providing a second communication mode as disclosed by Davenport, because such limitations allow users to be provided with the best mode of communication, thereby reducing delays between senders and recipients (see Davenport, para 0002). Such limitations provide efficiency for users and also allow efficient use of communication networks.
Although Davenport does not specifically disclose determining the ambient noise in the environment of the user of the first computing device, to provide a suggestion that an outgoing communication should be sent in the second communication mode, these limitations are considered obvious over Levien.
In particular, Levien discloses  determining the ambient noise in the environment of the user of the first computing device, to provide a suggestion that an outgoing communication should be sent in the second communication mode (para 0059 -- noisy environment; para 0092 -- can switch to text output and voice input if noisy environment).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Steinmetz and Davenport to include switching communication modes based on ambient noise, because such limitations are notoriously well known in the art and commonly used to allow a more appropriate form of communication, such as texting to be used, when surrounding noise levels are too loud for a user to be able to communicate via video or voice call.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643